Citation Nr: 0840325	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the veteran's above 
claims.  These issues were the subject of a March 2006 Board 
decision; however, an October 2007 United States Court of 
Appeals for Veterans Claims (Court) decision, based on an 
October 2007 Joint Motion for Remand (JMR), vacated and 
remanded that March 2006 Board decision, as to the above two 
issues.  The Board remanded the issues for further 
development in an April 2008 decision.  That development was 
completed, and the issues are back before the Board.  


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  

3.  In an April 2002 rating decision, the RO denied service 
connection for right ear hearing loss.  The veteran was 
notified of that decision on April 27, 2002.

4.  Evidence received since April 2002, by itself or in 
conjunction with previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The April 2002 rating decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

3.  New and material evidence sufficient to reopen a claim of 
service connection for right ear hearing loss has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for a claim of service connection for PTSD.  The Board notes 
that the letter did not provide notice specific to a claim of 
service connection for PTSD based on personal assault.  The 
letter also did not provide the veteran with notice of the 
disability rating and effective date regulations.  No 
prejudice resulted from these omissions, however, as the 
veteran was provided notice of 38 C.F.R. § 3.304(f)(3) (which 
governs PTSD from personal assault) in the April 2004 
Statement of the Case and notice of both the requirements 
specific to a claim of PTSD from personal assault and the 
effective date and disability rating regulations in a May 
2008 letter.  Although this notice postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

With respect to the request to reopen, in September 2003, the 
AOJ sent a letter to the veteran informing him that he needed 
to submit new and material evidence in order for his claim to 
be reopened and providing him the requirements for obtaining 
service should his claim be reopened.  This Board notes that 
this notice was not sufficient as it did not adequately 
provide the definitions of "material" nor did it provide 
specific notice as to why the claim had previously been 
denied.  The AOJ cured these defects, however, by letter sent 
in May 2008; the May 2008 letter provided the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
as interpreted by Kent and Nicholson.  Although the May 2008 
notice letter postdated the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett, 20 Vet. 
App. 370, 376 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  The Board has also requested 
Social Security Administration (SSA) records on multiple 
occasions, only to learn both times that no records are 
available as SSA was denied.  See, e.g., August 2003 
representative statement (veteran not receiving benefits); 
August 2008 SSA faxed reply (no medical records available).  
The Board acknowledges that the veteran has not been afforded 
VA examinations in connection with his hearing loss and PTSD 
claims.  As for the veteran's request to reopen his claim of 
entitlement to service connection for right ear hearing loss, 
the Board observes that unless new and material evidence is 
submitted, the duty to assist a veteran does not include a VA 
examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  In regards 
to the PTSD claim, the veteran's post-service medical 
examinations address the medical question at issue; and as 
will be explained more fully below, the Board is of the 
opinion that the veteran's service medical records and post-
service medical records contain sufficient medical evidence 
to make a decision on the veteran's claim.  

As will be discussed below, the crux of this claim is whether 
the veteran's stressors (i.e. what caused his PTSD) can be 
verified, and not whether he suffers from PTSD (which has 
been diagnosed, and related to his alleged stressors), 
related to these alleged stressors or otherwise.  As such, 
and examination at this point would not help in 
substantiating his claim.  The Board notes that neither the 
veteran nor his representative has made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
connection with his claims.  Accordingly, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

PTSD

The veteran contends that he is entitled to service 
connection for PTSD related to physical assaults he endured 
during his initial three months in service.  According to the 
veteran's statements, the veteran became separated from his 
platoon during his first day of service.  As a result, he 
claims to have been severely beaten that day in April 1970 by 
drill instructors, and subsequently physically assaulted 
every two-to-three days thereafter until the end of his boot 
camp training in June 1970.  He reported that these assaults 
rendered him unconscious several times and resulted in 
bladder control problems.  During one of the alleged 
assaults, the veteran reported that a strike to his right ear 
resulted in hearing loss.  He asserted that on at least one 
occasion, the other men from his squad took care of him and 
put him to bed.  He reported seeing the service doctor on 
several occasions for his ear and urine problems.  Subsequent 
to his graduation from boot camp, the veteran had a medical 
hold placed upon him.  He indicated that he was told that he 
could be discharged, after which he signed release papers and 
returned home.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

A review of the veteran's post-service medical records 
clearly indicates that he has been diagnosed with PTSD; and 
the claims file contains medical evidence linking the 
veteran's PTSD to an alleged assault that occurred in service 
(see the August 2001 Vocational Rehabilitation Specialist 
report; October 2001 VA medical records; November 2001 VA 
consultation note; and April 2002 VA medical records).  
Although the evidence does include a diagnosis of PTSD tied 
to the veteran's history of in-service personal trauma, 
service connection must still be denied as there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The veteran's service medical records do not corroborate that 
he was physically assaulted in service.  The first medical 
treatment records contained in the claims file are dated at 
the end of May 1970, almost seven weeks after the veteran 
entered service.  At that time, the veteran was seen for 
treatment of urinary incontinence/bedwetting reportedly 
resulting from a fight that occurred the day prior to his 
arrival for training.  Other than this altercation, the 
veteran did not report being physically assaulted; and his 
service medical records do not indicate any symptomatology or 
findings, such as contusions or lacerations, that could be 
associated with a physical assault.  Throughout June 1970, 
the veteran was seen approximately ten times for complaints 
of urinary incontinence, sore leg problems, tendonitis of the 
ankle, groin pain, kidney problems and a pelvis x-ray.  In 
July 1970, he was seen again for bedwetting.  No 
symptomatology associated with any physical beating was 
reported in any of those contemporaneous medical records.

Subsequent service medical records dating in October 1970 
indicate that after going AWOL for approximately one month, 
the veteran provided private medical records which indicated 
that he had epileptogenic foci.  The veteran was then 
diagnosed with a seizure disorder and underwent medical board 
proceedings, during which he reported that he had a seizure 
disorder since the age of eleven and that he had been treated 
for grand mal seizures with medications for many years.  The 
veteran acknowledged that he did not reveal his seizure 
disorder prior to his enlistment in service.  In fact, review 
of the veteran's March 1970 service entrance examination 
indicates that he denied ever experiencing dizziness, 
epilepsy or fits or a history of head injuries or periods of 
unconsciousness, all of which are noted to have occurred in 
the private medical records submitted by the veteran.  The 
Medical Board's report indicates that the veteran's seizure 
symptoms recurred while on active duty; and that due to this 
disorder, the veteran should be separated from service.  The 
veteran was advised of the board's report and stated that he 
did not desire to submit a statement in rebuttal.  He signed 
a certificate acknowledging the medical board's findings and 
also acknowledged that he had been told of his rights to a 
hearing.

Based upon the foregoing, the Board finds that the veteran's 
service medical records do not assist in supporting his claim 
in that they do not show that his alleged stressors - the 
physical assaults - occurred.  While they evidence the 
veteran's problems with urinary incontinence while in 
service, a problem he claims resulted from being physically 
assaulted in service, the Board observes that these 
difficulties are not linked to an incident in service and 
that, rather, the medical evidence suggests that the 
condition was due to either the preexisting seizure disorder 
or was a residual of the fight prior to entry into service.  
Other than his urinary incontinence, the veteran's service 
medical records reflect no complaints or findings that can be 
construed as being indicative of PTSD or personal assaults 
occurring during service, even though the veteran was seen on 
numerous occasions during this brief period of time.

Alternative sources of evidence have also been considered in 
evaluating the veteran's claim.  The veteran submitted lay 
statements in which his family and friends, dated in November 
2001 and May 2005, reported changes in the veteran's behavior 
before and after his return from service.  These statements 
indicated that the veteran was "pretty easy going" and 
"normal" prior to service but violent and very abusive after 
service; that his three marriages ended in divorce; that the 
veteran had a very bad post-service drinking problem; and 
that the veteran was convicted and sentenced to jail for 
driving under the influence.  In addition, the veteran's 
mother and friend submitted statements that not only 
discussed the veteran's pre-and-post service behavior, but 
also indicated that the veteran told them that he been beaten 
by his drill instructor in service.  Essentially, the veteran 
relies upon these statements as evidence that he experienced 
(1) episodes of depression, panic attacks or anxiety, (2) 
alcohol or substance abuse, (3) disregard for civilian 
authority and (4) unexplained economic or social behavior 
changes as a result of his experiences in service.

Initially, the Board notes that none of these statements 
provide a contemporaneous corroboration of the veteran's 
history of in-service assault.  Although the veteran has 
submitted letters from a friend (J.J.) and his mother 
indicating that the veteran informed them of in-service 
assaults, neither alleges that she or he were so informed 
contemporaneous with the veteran's service or separation; 
rather, the context of the letters suggest that the histories 
post-dated service by some time.  

The Board notes that evidence of behavior changes following 
an alleged assault is one type of relevant evidence that may 
assist in substantiating a PTSD claim based upon a personal 
assault.  See 38 C.F.R. § 3.304 (f)(3).  In this case, the 
statements submitted by the veteran's family and friends 
constitute evidence of possible corroboration since they 
indicate that the veteran's behavior changed dramatically 
subsequent to his return from service.  However, the Board 
does not find the statements to be persuasive of such 
corroboration in light of the veteran's service medical 
records which did not reveal any evidence of physical assault 
during the veteran's numerous treatments and his desire to 
enter service (as reflected by his deliberate actions of not 
revealing his preexisting seizure disorder).  In this regard, 
the Board observes that would be speculative to attribute the 
veteran's post-service behavior changes to physical trauma in 
service as opposed to any multitude of other reasons, 
particularly disappointment and frustration at being 
discharged from service.  

The Board also questions the credibility of the veteran's 
statements to his mother and friend about the physical 
assaults during service in light of other statements the 
veteran has made.  Specifically, the Board observes that the 
veteran reported that he had been hospitalized as a result of 
the assaults in service; however, a thorough search for 
medical records corroborating the veteran's statements failed 
to locate either inpatient or outpatient records pertaining 
to the veteran (see veteran's January 2001 statement with VA 
Form 21-4142; October 2001 VA medical record; January 2002 
records request to Balboa Naval Hospital; January 2002 
response from the Naval Medical Center).  The veteran 
submitted photographs of his first battalion platoon and 
circled one of the drill instructors he contends abused him.  
He indicated that his follow platoon members saw the assaults 
and actually assisted the veteran after at least one of these 
attacks.  He also reported to the RO, in January 2001, that 
he would be obtaining letters of support from his squad 
members regarding these incidents.  However, the Board 
observes that no buddy statements have been submitted on the 
veteran's behalf.  

Additional evidence against that veteran's claim includes his 
post-service medical records, which reveal a lack of post-
service treatment until at least twenty-five years after 
separation from service.  Although the veteran has a 
diagnosis of PTSD relating to personal assault, there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  Thus, the veteran's post-service 
diagnoses of PTSD are based on the veteran's subjective 
account of the alleged incident many years after the 
(alleged) fact, and not the veteran's account in conjunction 
with credible corroborating evidence that the claimed in-
service stressor occurred.

Therefore, the Board finds that the evidence, taken as a 
whole, does not corroborate the veteran's statements that he 
was physically assaulted in service during his boot camp 
training.  Absent corroborative evidence of the veteran's 
alleged stressor event, service connection for PTSD must be 
denied.  Therefore, the Board finds that the evidence, taken 
as a whole, does not corroborate the veteran's statements 
that he was physically assaulted in service during his boot 
camp training.  Absent corroborative evidence of the 
veteran's alleged stressor event, service connection for PTSD 
must be denied.

Request to Reopen

The veteran's request for service connection for right ear 
hearing loss was previously denied in an April 2002 rating 
decision and that decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The veteran's previous claim of service connection for right 
ear hearing loss was denied based on the absence of in-
service evidence of right ear trauma or hearing loss and the 
absence of a competent nexus opinion relating right ear 
hearing loss to service or any incident therein.

Relevant evidence associated with the claims file since the 
April 2002 rating decision consists of a statement submitted 
by the veteran with copies of VA medical records already 
contained in the claims file, duplicate copies of University 
of Missouri audiological records and VA audiology records 
received in August 2005, private medical records from Up-
Woodland Clinic dated from October 2000 to September 2003, 
and statements from the veteran's mother (P.S.) and sister 
(D.P.) dated in May 2005.  Additional medical evidence from 
Moberly Regional Medical Center, an October 2001 report from 
Iqbal Khan, M.D., records from University Physicians dated in 
September 2001, and VA medical records dated from August 2001 
to March 2005 have also been associated with the claims file; 
however, these records refer to the treatment of other 
disorders and do not address complaints of, or treatment for, 
the veteran's right ear hearing loss.

The veteran's October 2003 statement only refers to medical 
records he was submitting in support of his claim, records 
that were already contained in the claims file.  These 
records, along with the University of Missouri audiological 
records and VA audiology records received in August 2005, do 
not constitute new and material evidence since they were 
previously considered by the RO in the April 2002 rating 
decision.

The private medical records from the Up-Woodland Clinic dated 
from October 2000 to September 2003 show treatment for a 
range of ailments, including back pain and neck pain.  During 
one of the veteran's physical examinations, the medical 
provider reported that the veteran had a right perforated 
eardrum.  The Board acknowledges that the veteran has a right 
perforated eardrum and that he experiences right ear hearing 
loss.  However, the matter at issue is whether the veteran's 
right ear disorder is the result of an incident that occurred 
in service; and the private medical records from Up-Woodland 
Clinic do not address (and therefore cannot substantiate) 
this necessary element of the claim.  Therefore, while this 
evidence may be new, it is not material to the issue at hand.

The statements from the veteran's mother and sister also do 
not constitute material evidence sufficient to reopen the 
veteran's claim.  In this regard, the statement from the 
veteran's mother reports behavioral changes she observed 
after the veteran returned from service.  The Board finds 
this statement to be cumulative of evidence already 
considered by the RO it its April 2002 rating decision, since 
the RO reviewed several lay statements submitted by the 
veteran's sister and friends that specifically addressed 
changes in the veteran's behavior before and after his return 
from service.

The May 2005 statement from the veteran's sister differs from 
the other lay statements in that, in addition to observing 
behavioral changes upon the veteran's return from service, 
she also reported that the veteran "had also lost some 
hearing [after service, and that] you have to yell at him to 
get his attention."  While this evidence is new, the Board 
does not find it to be material in light of the fact that the 
veteran's sister previously submitted a statement on the 
veteran's behalf in which she referenced only his behavioral 
changes, not hearing difficulties.  In addition, the Board 
notes that while the veteran's sister is qualified to report 
symptomatology she observed after the veteran's return from 
service (i.e. that she had to yell at him to get his 
attention), there is no evidence of record indicating that 
she is qualified to provide a medical diagnosis based upon 
this symptomatology (i.e., that the veteran lost some of his 
hearing capabilities) since she has not been shown to have 
the requisite training or expertise to offer an opinion that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Thus, while new evidence has been associated with the claims 
file since the April 2002 rating decision, this evidence is 
either duplicative or immaterial in nature and therefore does 
not assist in substantiating the veteran's claim or raise a 
reasonable possibility of substantiating the claim.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right ear hearing loss 
has not been submitted, and the appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


